DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a structure comprising, along with other recited claim limitations, the least one group of first conductors being electrically connected to one another through a first shunt trace of the first integrated circuit component; and a second integrated circuit component comprising a second dielectric layer and at least one group of second conductors penetrating through the second dielectric layer, and the at least one group of second conductors being electrically connected to one another through a second shunt trace of the first integrated circuit component as amended on 5/15/2022 and as argued on page 6 of the remarks filed on 5/15/2022. Claims 2-7 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 8, prior art failed to disclose or fairly suggest a structure comprising, along with other recited claim limitations, 
the at least one group of first conductors are electrically connected to one another through a first shunt trace in the first interconnection structure of the first integrated circuit chip; and a second integrated circuit chip comprising a second semiconductor substrate having second semiconductor devices therein, a second interconnection structure disposed on the second semiconductor substrate, a second dielectric layer covering the second interconnection structure and at least one group of second conductors, and the at least one group of second conductors are electrically connected to one another through a second shunt trace in the second interconnection structure of the second integrated circuit chip as amended on 5/15/2022 and as argued on page 6 of the remarks filed on 5/15/2022. 9-17 depend from claim 8 and hence are allowed for the same reason therein. 
Regarding Claim 18, prior art failed to disclose or fairly suggest a structure comprising, along with other recited claim limitations, the at least one group of first conductors being spaced apart from the first isolation structures, the at least one group of first conductors and the first isolation structures penetrating through the first dielectric layer, and the at least one group of first conductors being electrically connected to one another, as amended on 5/15/2022 and as argued on page 6 of the remarks filed on 5/15/2022. Claims 19 and 20 depend from claim 18 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        5/18/2022